 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK i
eee ee ee eee ee ee ee ee ee ee ee ee eer ere Xie

   

 

ABETH HASHIMI,

Plaintiff,

ORDER
-against-
19 Civ. 8399 (GBD)

HARLEM SAM, INC. et al.,

Defendants.
we eee eee eee ee eee ee ee Eee ee EE eK eer Ke xX

GEORGE B. DANIELS, United States District Judge:

The April 2, 2020 conference is adjourned to June 4, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020
sg, B. Dardohe

GEPRGPR. DANIELS

United States District Judge

 

 
